DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 12/20/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigelow (US 3,056,026).
Bigelow teaches a method of determining the density of an elongate rod of material as it travels in a longitudinal direction through an inspection zone of apparatus for determining the density of an elongate rod of material, wherein the method comprises: (a) positioning an X-ray generator of said apparatus to transmit X-rays in a direction across the elongate rod and towards a detector of said apparatus, as the elongate rod travels in a longitudinal direction through said inspection zone of said apparatus [col. 8, l. 45-0]; (b) supplying a voltage to the X-ray generator of 30 kV to transmit the X-rays at a predetermined intensity [col. 4, l. 55 to col. 5, l. 7]; (c) detecting the intensity of the X-rays transmitted through the elongate rod using the detector, and (d) determining a density of the elongate rod based on a comparison of the predetermined and detected intensities [col. 1, l. 64-68; col. 3, l. 16-23], and supplying the X-ray generator with a current of 0.5 mA [col. 7, l. 5-7]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bigelow. 
Bigelow teaches supplying the X-ray generator with a current of around 0.5 mA [col. 7, l. 5-7]. The Courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The claimed 0.6 mA is close enough to the disclosed around 0.5 mA that one skilled in the art would have expected them to have the same properties. 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dawson (US 5,797,406).
Dawson teaches a method of determining the density of an elongate rod of material as it travels in a longitudinal direction through an inspection zone of apparatus for determining the density of an elongate rod of material, wherein the method comprises: (a) positioning an X-ray generator of said apparatus to transmit X-rays in a direction across the elongate rod and towards a detector of said apparatus, as the elongate rod travels in a longitudinal direction through said inspection zone of said apparatus [Fig. 1-2]; (b) supplying a voltage to the X-ray generator of between 6 to 20 kV to transmit the X-rays at a predetermined intensity [col. 2, l. 8-19]; (c) detecting the intensity of the X-rays transmitted through the elongate rod using the detector, and (d) determining a density of the elongate rod based on a comparison of the predetermined and detected intensities [col. 3, l. 3-20]. The disclosed voltage range overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson as applied to claim 1 above, and further in view of Bigelow. 
Dawson is silent to the current level supplied. Bigelow teaches a method of determining the density of an elongate rod of material comprising supplying the X-ray generator with a current of around 0.5 mA [col. 7, l. 5-7]. As this is a conventional current level known in the art, it would have been obvious to one of ordinary skill in the art to use in the method of Dawson to achieve predictable results. The Courts have held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). The claimed 0.6 mA is close enough to the disclosed around 0.5 mA that one skilled in the art would have expected them to have the same properties. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (US 5,762,075) in view of Yi (US 2016/0213344). 
Hoppe teaches a method of determining the density of an elongate rod of material as it travels in a longitudinal direction through an inspection zone of apparatus for determining the density of an elongate rod of material, wherein the method comprises: positioning an X-ray generator of said apparatus to transmit X-rays in a direction across the elongate rod and towards a detector of said apparatus, as the elongate rod travels in a longitudinal direction through said inspection zone of said apparatus [col. 5, l. 38-53]; detecting the intensity of the X-rays transmitted through the elongate rod using the detector, and determining a density of the elongate rod based on a comparison of the predetermined and detected intensities [col. 7, l. 12-67].
A voltage necessarily is supplied to the X-ray generator in Hoppe to transmit the X-rays at a predetermined intensity. Hoppe is silent to a specific voltage level, as well as to a current level. Yi teaches an X-ray apparatus wherein the energy of X-rays may be controlled by adjusting the voltage and the intensity or the dose of X-rays may be controlled by adjusting the current [0076-0077]. As the voltage and current level were recognized in the art as result-effective variables, it would have been obvious to one of ordinary skill in the art to optimize the voltage and current level as a matter of routine experimentation to achieve the desired effects. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hoppe in view of Adler (US 2014/0064445). 
Hoppe teaches a method of determining the density of an elongate rod of material as it travels in a longitudinal direction through an inspection zone of apparatus for determining the density of an elongate rod of material, wherein the method comprises: positioning an X-ray generator of said apparatus to transmit X-rays in a direction across the elongate rod and towards a detector of said apparatus, as the elongate rod travels in a longitudinal direction through said inspection zone of said apparatus [col. 5, l. 38-53]; detecting the intensity of the X-rays transmitted through the elongate rod using the detector, and determining a density of the elongate rod based on a comparison of the predetermined and detected intensities [col. 7, l. 12-67].
A voltage necessarily is supplied to the X-ray generator in Hoppe to transmit the X-rays at a predetermined intensity. Hoppe is silent to a specific voltage level, as well as to a current level. Adler teaches an X-ray apparatus parameters such as voltage and current can be adjusted and optimized to generate x-rays with particular properties according to the material being examined [0110]. As the voltage and current level were recognized in the art as result-effective variables, it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747